DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claims 20, 22-27, 29-34, 36-40, and 42-45 are pending in this office action and presented for examination. Claims 20, 22, 25, 27, 29, 32, 34, and 36-40 are newly amended, claims 42-45 are newly added, and claims 21, 28, 35, and 41 are newly cancelled by the response received March 7, 2022. 

In claim 34, line 4, the previously present limitation “the local” has been replaced by the limitation “a” without appropriate strikethrough and underlining. It is unclear as to whether this was intended. In claim 34, lines 19-20, the limitation “workloads between the SFU and the execution resource of the graphics processor” has been newly added without appropriate underlining. 

Information Disclosure Statement
MPEP 609.04(a)(I) conveys that “Each publication must be identified by publisher, author (if any), title, relevant pages of the publication, and date and place of publication.” In the IDS, NPL reference 1 is listed as being one page (page 297), and NPL reference 2 is listed as being one page (page 600). However, both attached NPL references appear to be two pages and identical to each other.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22-27, 29-34, 36-40, and 42-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation “a status” in line 14. However, it is indefinite as to whether this status is the same as or different from “a status” as recited in claim 20, line 9. If the same, antecedent basis language should be used. 
Claim 20 recites the limitation “the status” in line 15. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 20, line 9, or “a status” in claim 20, line 14.
Claims 22-26 are rejected for failing to alleviate the rejections of claim 20 above.

Claim 22 recites the limitation “the message entity” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 22 recites the limitation “the status of the SFU” in line 3. However, there is insufficient antecedent basis for this limitation in the claims, and it is further unclear as to whether this limitation is to be interpreted as “a status of the SFU” or “the status of the pipeline of the SFU”.
Claims 23-24 are rejected for failing to alleviate the rejections of claim 22 above.

Claim 23 recites the limitation “the status” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 20, line 9; “a status” in claim 20, line 14; or “the status of the SFU” in claim 22, line 3.
Claim 24 is rejected for failing to alleviate the rejection of claim 23 above.

Claim 24 recites the limitation “the status” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 20, line 9; “a status” in claim 20, line 14; or “the status of the SFU” in claim 22, line 3.

Claim 27 recites the limitation “a status” in line 14. However, it is indefinite as to whether this status is the same as or different from “a status” as recited in claim 27, line 9. If the same, antecedent basis language should be used. 
Claim 27 recites the limitation “the status” in line 15. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 27, line 9, or “a status” in claim 27, line 14.
Claims 29-33 are rejected for failing to alleviate the rejections of claim 27 above.

Claim 29 recites the limitation “the message entity” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 29 recites the limitation “the status of the SFU” in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claims, and it is further unclear as to 
Claims 30-31 are rejected for failing to alleviate the rejections of claim 29 above.

Claim 30 recites the limitation “the status” in line 2. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 27, line 9; “a status” in claim 27, line 14; or “the status of the SFU” in claim 29, lines 2-3.
Claim 31 is rejected for failing to alleviate the rejection of claim 30 above.

Claim 31 recites the limitation “the status” in line 2. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 27, line 9; “a status” in claim 27, line 14; or “the status of the SFU” in claim 29, lines 2-3.

Claim 34 recites the limitation “a status” in line 16. However, it is indefinite as to whether this status is the same as or different from “a status” as recited in claim 34, line 11. If the same, antecedent basis language should be used. 
Claim 34 recites the limitation “the status” in line 17. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 34, line 11, or “a status” in claim 34, line 16.
Claim 34 recites the limitation “workloads between the SFU and the execution resource of the graphics processorworkloads between the SFU and the execution resource of the graphics processor” in lines 18-20. However, it is indefinite as to what is being conveyed. For the 
Claims 36-39 are rejected for failing to alleviate the rejections of claim 34 above.

Claim 36 recites the limitation “the message entity” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 36 recites the limitation “the status of the SFU” in line 3. However, there is insufficient antecedent basis for this limitation in the claims, and it is further unclear as to whether this limitation is to be interpreted as “a status of the SFU” or “the status of the pipeline of the SFU”.
Claims 37-38 are rejected for failing to alleviate the rejections of claim 36 above.

Claim 37 recites the limitation “the status” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 34, line 11; “a status” in claim 34, line 16; or “the status of the SFU” in claim 36, line 3.
Claim 38 is rejected for failing to alleviate the rejection of claim 37 above.

Claim 38 recites the limitation “the status” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 34, line 11; “a status” in claim 34, line 16; or “the status of the SFU” in claim 36, line 3.

Claim 40 recites the limitation “a status” in line 16. However, it is indefinite as to whether this status is the same as or different from “a status” as recited in claim 40, line 11. If the same, antecedent basis language should be used. 
Claim 40 recites the limitation “the status” in line 17. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 40, line 11, or “a status” in claim 40, line 16.
Claims 42-45 are rejected for failing to alleviate the rejections of claim 40 above.

Claim 42 recites the limitation “the message entity” in line 2. However, there is insufficient antecedent basis for this limitation in the claims.
Claim 42 recites the limitation “the status of the SFU” in line 3. However, there is insufficient antecedent basis for this limitation in the claims, and it is further unclear as to whether this limitation is to be interpreted as “a status of the SFU” or “the status of the pipeline of the SFU”.
Claims 43-44 are rejected for failing to alleviate the rejections of claim 42 above.

Claim 43 recites the limitation “the status” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 40, line 11; “a status” in claim 40, line 16; or “the status of the SFU” in claim 42, line 3.
Claim 44 is rejected for failing to alleviate the rejection of claim 43 above.

Claim 44 recites the limitation “the status” in line 3. However, it is indefinite as to whether the antecedent basis for this limitation is “a status” in claim 40, line 11; “a status” in claim 40, line 16; or “the status of the SFU” in claim 42, line 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-25, 27, 29-32, 34, 36-38, 40, and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) in view of Achilles et al. (Achilles) (US 20110307890).
Consider claim 20, AAPA discloses a graphics processor ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")), the graphics processor comprising an execution resource to execute graphics processing operations ([00177], line 2, EU) and to invoke a shared function unit (SFU) comprising hardware circuitry of the graphics processor that provides supplemental functionality for the execution resource of the graphics processor (FIG. 8D, shared function unit 885; [00177], lines 5-7, an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc.; [00177], lines 9-10, the target SFU 885 receives the message and services accordingly; [00177], lines 10-11, SFU 865 sends output data 
However, AAPA does not disclose an apparatus comprising: one or more processor hardware circuitry to: detect workloads for the aforementioned graphics processor; facilitate the aforementioned execution resource of the aforementioned graphics processor to place a status query message with a message gateway, the status query message to check on a status of a pipeline of the aforementioned SFU, wherein the message gateway is hosted to process the status query message from the aforementioned execution resource, and wherein the message gateway is to maintain a count to record a number of SFUs comprising at least the aforementioned SFU that are in use; determine, based on a response to the status query message from the message gateway, a status of the pipeline of the aforementioned SFU of the aforementioned graphics processor; and based on the status of the pipeline of the aforementioned SFU, determine distribution of the workloads between the aforementioned SFU and the aforementioned execution resource of the aforementioned graphics processor.
On the other hand, Achilles discloses an apparatus comprising: one or more processor hardware circuitry to: detect workloads for a graphics processor ([0032], lines 1-4, special-purpose accelerators are well-known devices used to provide an efficient method of offloading computationally intensive tasks from the general-purpose processor (e.g., CPU or microprocessor); [0032], lines 7-11, modern graphics processing units (GPUs) are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms); facilitate a processor to place a status query message with a message gateway, the status query message to check on a status of 
Achilles’s teaching results in improvements in throughput, latency, and quality (Achilles, [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on a status of an accelerator to determine distribution of workloads between the accelerator and a processor, when applied to AAPA which discloses the SFU and the execution resource in particular, results in the overall claim language.

Consider claim 22, the overall combination entails the one or more processor hardware circuitry are further to facilitate the message entity to reply with a status notification message indicating the status of the SFU (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status notification message corresponds to the read data of the shared memory, and the message gateway corresponds to the shared memory; AAPA, [00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages), wherein the status comprises idle or busy (Achilles, 

Consider claim 23, the overall combination entails the one or more processor hardware circuitry are further to facilitate the SFU to process one or more of the workloads responsive to the status indicating that the SFU is idle (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the accelerator when the accelerator is idle improves throughput and latency relative to use of the accelerator when the accelerator is busy, or use of the execution unit when the accelerator is idle).

Consider claim 24, the overall combination entails the one or more processor hardware circuitry are further to direct the one or more of the workloads to the execution resource for processing, if the status indicates the SFU is busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for 

Consider claim 25, the overall combination entails the one or more processor hardware circuitry are further to generate a workload message to be communicated to a message register file, and deliver the workload message to the SFU via the message register file, and facilitate the SFU to process the workload message, wherein the workload message comprises a workload or a request for processing the workload (AAPA, [00177], FIG. 8D illustrates a conventional transaction 880 sequence of message flow between EU and shared function pipeline. As illustrated, communication between EUs and shared pipelines is accomplished using packets of information called messages. Message transmission is requested via send instructions. There are four basic phases of a message's lifetime, such as: 1) message creation, where an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc., and put it into message register file (MRF) 883; 2) message delivery, where EU thread issues the message for delivery from MRF 883 to SFU 885 via send instructions; 3) message processing, where the target SFU 885 receives the message and services accordingly; and 4) writing back response, where once the processing has complete, SFU 865 sends output data to the EU thread's general register file (GRF) in response to the message.)

Consider claim 27, AAPA discloses a graphics processor of a computing device ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")), the graphics processor comprising an execution resource to execute graphics processing operations ([00177], line 2, EU) and to invoke a shared function unit (SFU) comprising hardware circuitry of the graphics processor that provides supplemental functionality for the execution resource of the graphics processor (FIG. 8D, shared function unit 885; [00177], lines 5-7, an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc.; [00177], lines 9-10, the target SFU 885 receives the message and services accordingly; [00177], lines 10-11, SFU 865 sends output data to the EU); and messages between the execution resource and a pipeline of the SFU ([00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages).
However, AAPA does not disclose a method comprising: detecting workloads for the aforementioned graphics processor; facilitating the aforementioned execution resource of the aforementioned graphics processor to place a status query message with a message gateway, the status query message to check on a status of a pipeline of the aforementioned SFU, wherein the message gateway is hosted to process the status query message from the aforementioned execution resource, and wherein the message gateway is to maintain a count to record a number of SFUs comprising at least the aforementioned SFU that are in use; determining, based on a response to the status query message from the message gateway, a status of the pipeline of the aforementioned SFU of the aforementioned graphics processor; and based on the status of the 
On the other hand, Achilles discloses a method comprising: detecting workloads for a graphics processor ([0032], lines 1-4, special-purpose accelerators are well-known devices used to provide an efficient method of offloading computationally intensive tasks from the general-purpose processor (e.g., CPU or microprocessor); [0032], lines 7-11, modern graphics processing units (GPUs) are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms); facilitating a processor to place a status query message with a message gateway, the status query message to check on a status of an accelerator, wherein the message gateway is hosted to process the status query message from the processor ([0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status query message corresponds to the read request of the shared memory, and the message gateway corresponds to the shared memory), and wherein the message gateway is to maintain a count to record a number of accelerators comprising at least the accelerator that are in use ([0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. 
Achilles’s teaching results in improvements in throughput, latency, and quality (Achilles, [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on a status of an accelerator to determine distribution of workloads between the accelerator and a processor, when applied to AAPA which discloses the SFU and the execution resource in particular, results in the overall claim language.

Consider claim 29, the overall combination entails facilitating the message entity to reply with a status notification message indicating the status of the SFU (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures 

Consider claim 30, the overall combination entails facilitating the SFU to process one or more of the workloads responsive to the status indicating that the SFU is idle (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the accelerator when the accelerator is idle improves throughput and latency relative to use of the accelerator when the accelerator is busy, or use of the execution unit when the accelerator is idle).

Consider claim 31, the overall combination entails directing the one or more of the workloads to the execution resource for processing responsive to the status indicating that the SFU is busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the execution unit when the accelerator is busy improves throughput and latency relative to use of the execution unit when the accelerator is idle, or use of the accelerator when the accelerator is busy).

Consider claim 32, the overall combination entails generating a workload message to be communicated to a message register file, and delivering the workload message to the SFU via the message register file, and facilitating the SFU to process the workload message, wherein the workload message comprises a workload or a request for processing the workload (AAPA, [00177], FIG. 8D illustrates a conventional transaction 880 sequence of message flow between EU and shared function pipeline. As illustrated, communication between EUs and shared pipelines is accomplished using packets of information called messages. Message transmission is requested via send instructions. There are four basic phases of a message's lifetime, such as: 1) message creation, where an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc., and put it into message register file (MRF) 883; 

Consider claim 34, AAPA discloses a graphics processor of a computing device ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")), the graphics processor comprising an execution resource to execute graphics processing operations ([00177], line 2, EU) and to invoke a shared function unit (SFU) comprising hardware circuitry of the graphics processor that provides supplemental functionality for the execution resource of the graphics processor (FIG. 8D, shared function unit 885; [00177], lines 5-7, an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc.; [00177], lines 9-10, the target SFU 885 receives the message and services accordingly; [00177], lines 10-11, SFU 865 sends output data to the EU); and messages between the execution resource and a pipeline of the SFU ([00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages).
However, AAPA does not disclose operations comprising: detecting workloads for the aforementioned graphics processor of the aforementioned computing device; facilitating the aforementioned execution resource of the aforementioned graphics processor to place a status 
On the other hand, Achilles discloses operations comprising: detecting workloads for a graphics processor ([0032], lines 1-4, special-purpose accelerators are well-known devices used to provide an efficient method of offloading computationally intensive tasks from the general-purpose processor (e.g., CPU or microprocessor); [0032], lines 7-11, modern graphics processing units (GPUs) are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms); facilitating a processor to place a status query message with a message gateway, the status query message to check on a status of an accelerator, wherein the message gateway is hosted to process the status query message from the processor ([0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean 
Achilles’s teaching results in improvements in throughput, latency, and quality (Achilles, [0037], lines 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on a status of an accelerator to determine distribution of workloads between the accelerator and a processor, when applied to AAPA which discloses the SFU and the execution resource in particular, results in the overall claim language. Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to implement the aforementioned combination of AAPA and Achilles using a machine-readable medium, as further taught by Achilles, as this modification merely entails a combination of prior art elements according to known methods to yield predictable results, which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 36, the overall combination entails facilitating the message entity to reply with a status notification message indicating the status of the SFU (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator 

Consider claim 37, the overall combination entails facilitating the SFU to process one or more of the workloads responsive to the status indicating that the SFU is idle (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the accelerator when the accelerator is idle improves throughput and latency relative to use of the accelerator when the accelerator is busy, or use of the execution unit when the accelerator is idle).

Consider claim 38, the overall combination entails directing the one or more of the workloads to the execution resource for processing responsive to the status indicating that the SFU is busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values 

Consider claim 40, AAPA discloses a graphics processor ([0005], modern graphics processors provide shared function (also referred to as "fixed function") pipeline and programmable execution units (EUs) or shaders pipeline for use by applications. However, current solutions are limited to using either EUs or shared function units ("SFUs", "shared functions", or simply "shaders")), the graphics processor comprising an execution resource to execute graphics processing operations ([00177], line 2, EU) and to invoke a shared function unit (SFU) comprising hardware circuitry of the graphics processor that provides supplemental functionality for the execution resource of the graphics processor (FIG. 8D, shared function unit 885; [00177], lines 5-7, an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc.; [00177], lines 9-10, the target SFU 885 receives the message and services accordingly; [00177], lines 10-11, SFU 865 sends output data to the EU); and messages between the execution resource and a pipeline of the SFU ([00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages).

On the other hand, Achilles discloses a system comprising a memory (Figure 1, ROM 18, RAM 20, data storage 21, Flash 16); and one or more processor hardware circuitry communicably coupled to the memory, the one or more processor hardware circuitry to: detect workloads for a graphics processor ([0032], lines 1-4, special-purpose accelerators are well-known devices used to provide an efficient method of offloading computationally intensive tasks from the general-purpose processor (e.g., CPU or microprocessor); [0032], lines 7-11, modern graphics processing units (GPUs) are very efficient at manipulating computer graphics, and their highly parallel structure makes them more effective than general-purpose CPUs for a range of complex algorithms); facilitate a processor to place a status query message with a message gateway, the status query message to check on a status of an accelerator, wherein the message 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Achilles with the invention of AAPA in order to result in improvements in throughput, latency, and quality. Note that the teaching of Achilles which entails checking on a status of an accelerator to determine distribution of workloads between the accelerator and a processor, when applied to AAPA which discloses the SFU and the execution resource in particular, results in the overall claim language.

Consider claim 42, the overall combination entails the one or more processor hardware circuitry are further to facilitate the message entity to reply with a status notification message indicating the status of the SFU (Achilles, [0045], lines 1-9, in operation, the background monitoring task 52 (running in kernel space) periodically measures the status of the special purpose accelerator 58. One or more Boolean values are written to the shared memory 54. During runtime, the shim redirection layer 64 in the library function 62 reads the Boolean values in the shared memory in making a determination of whether to run the library call task on the general purpose processor (i.e. in software) or on the special purpose accelerator (i.e. in hardware); in other words, the recited status notification message corresponds to the read data of the shared memory, and the message gateway corresponds to the shared memory; AAPA, [00177], lines 2-3, communication between EUs and shared pipelines is accomplished using packets of information called messages), wherein the status comprises idle or busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean 

Consider claim 43, the overall combination entails the one or more processor hardware circuitry are further to facilitate the SFU to process one or more of the workloads responsive to the status indicating that the SFU is idle (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, latency and quality; note that use of the accelerator when the accelerator is idle improves throughput and latency relative to use of the accelerator when the accelerator is busy, or use of the execution unit when the accelerator is idle).

Consider claim 44, the overall combination entails the one or more processor hardware circuitry are further to direct the one or more of the workloads to the execution resource for processing, if the status indicates the SFU is busy (Achilles, [0041], lines 1-6, the mechanism generates one or more Boolean values (i.e. true/false values) as a result of the comparison of the current queue status to the one or more thresholds. Boolean examples include "overutilized" or not, system is busy or idle, etc. The resulting Boolean results are stored in shared memory for access by the shim redirection layer; [0037], lines 1-3, the advantage provided by the accelerator utilization improvement mechanism over using accelerators on their own is in throughput, 

Consider claim 45, the overall combination entails the one or more processor hardware circuitry are further to generate a workload message to be communicated to a message register file, and deliver the workload message to the SFU via the message register file, and facilitate the SFU to process the workload message, wherein the workload message comprises a workload or a request for processing the workload (AAPA, [00177], FIG. 8D illustrates a conventional transaction 880 sequence of message flow between EU and shared function pipeline. As illustrated, communication between EUs and shared pipelines is accomplished using packets of information called messages. Message transmission is requested via send instructions. There are four basic phases of a message's lifetime, such as: 1) message creation, where an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc., and put it into message register file (MRF) 883; 2) message delivery, where EU thread issues the message for delivery from MRF 883 to SFU 885 via send instructions; 3) message processing, where the target SFU 885 receives the message and services accordingly; and 4) writing back response, where once the processing has complete, SFU 865 sends output data to the EU thread's general register file (GRF) in response to the message.)

Claims 26, 33, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Achilles as applied to claims 20, 27, and 34 above, and further in view of Kim et al. (Kim) (US 20150112997 A1).
Consider claim 26, the combination thus far does not explicitly disclose the graphics processor is co-located with an application processor on a common semiconductor package.
On the other hand, Kim explicitly discloses a graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package (Kim, [0046], lines 3-5, the AP and the CP may be included in the processor 120 or may be respectively included in different IC packages; in other words, that which is included in the processor 120 is in a same IC package). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, in order to increase performance (e.g., latency between the application processor and graphics processor) relative to the graphics processor being on a different semiconductor package than an application processor. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, as this modification merely entails a combination of prior art elements (a graphics processor of the combination of AAPA and Achilles, and the application processor of Kim) according to known methods (Kim’s teaching of co-locating a graphics processor and an application processor on a common semiconductor package) to yield predictable results (a graphics processor being co-located with an application processor on a common semiconductor package), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Consider claim 33, the combination thus far does not explicitly disclose the graphics processor is co-located with an application processor on a common semiconductor package.
On the other hand, Kim explicitly discloses a graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package (Kim, [0046], lines 3-5, the AP and the CP may be included in the processor 120 or may be respectively included in different IC packages; in other words, that which is included in the processor 120 is in a same IC package). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, in order to increase performance (e.g., latency between the application processor and graphics processor) relative to the graphics processor being on a different semiconductor package than an application processor. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, as this modification merely entails a combination of prior art elements (a graphics processor of the combination of AAPA and Achilles, and the application processor of Kim) according to known methods (Kim’s teaching of co-locating a graphics processor and an application processor on a common semiconductor package) to yield predictable results (a graphics processor being co-located with 

Consider claim 39, the overall combination entails the operations further comprise: generating a workload message to be communicated to a message register file; delivering the workload message to the SFU via the message register file; and facilitating the SFU to process the workload message, wherein the workload message includes a workload or a request for processing the workload (AAPA, [00177], FIG. 8D illustrates a conventional transaction 880 sequence of message flow between EU and shared function pipeline. As illustrated, communication between EUs and shared pipelines is accomplished using packets of information called messages. Message transmission is requested via send instructions. There are four basic phases of a message's lifetime, such as: 1) message creation, where an EU thread at instruction pipeline 881 assembles a message payload that contains message descriptor, input data, etc., and put it into message register file (MRF) 883; 2) message delivery, where EU thread issues the message for delivery from MRF 883 to SFU 885 via send instructions; 3) message processing, where the target SFU 885 receives the message and services accordingly; and 4) writing back response, where once the processing has complete, SFU 865 sends output data to the EU thread's general register file (GRF) in response to the message.)
However, the combination thus far does not explicitly disclose the graphics processor is co-located with an application processor on a common semiconductor package.
On the other hand, Kim explicitly discloses a graphics processor (Kim, [0046], line 29, the processor 120 may further include a graphics processor) is co-located with an application processor (Kim, [0046], lines 1-2, application processor) on a common semiconductor package 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, in order to increase performance (e.g., latency between the application processor and graphics processor) relative to the graphics processor being on a different semiconductor package than an application processor. Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the graphics processor of the combination of AAPA and Achilles to be co-located with an application processor on a common semiconductor package, as taught by Kim, as this modification merely entails a combination of prior art elements (a graphics processor of the combination of AAPA and Achilles, and the application processor of Kim) according to known methods (Kim’s teaching of co-locating a graphics processor and an application processor on a common semiconductor package) to yield predictable results (a graphics processor being co-located with an application processor on a common semiconductor package), which is an exemplary rationale that may support a conclusion of obviousness, as per MPEP 2143.

Response to Arguments
Applicant on page 10 argues: “Claims 34-39 were objected to because of informalities. The claims have been amended to address the noted claim objections. Accordingly, Applicant respectfully requests the withdrawal of the rejection of claims 34-39.”


Applicant across pages 10-11 argues: “Without any concessions regarding the subject matter of this rejection, the claims have been amended to address the noted §112 claim rejections. Accordingly, Applicants respectfully request the withdrawal of the rejection of claims 21-24.”
In view of the aforementioned amendment, the associated previously presented rejections of claims 21-24 under 35 USC 112(a) are withdrawn.

Applicant on page 11 argues: “Without any concessions regarding the subject matter of this rejection, the claims have been amended to address the noted §112 claim rejections. Accordingly, Applicants respectfully request the withdrawal of the rejection of claims 25, 32, and 39.”
In view of the aforementioned amendments, the associated previously presented rejections of claims 21-24 under 35 USC 112(b) are withdrawn.

Applicant on page 11 argues: “The following remarks address the above-noted §103 rejection to the claims. As described above, during the Examiner Interview, the Examiner indicated that amended claim 20 is patentable over the cited references. Independent claims 27, 34, and 40 have been amended to include similar features as amended claim 20. Therefore, independent claims 20, 27, 34, and 40, as well as their dependent claims, are patentable over the 
Examiner generally submits that a definitive indication that amended claim 20 was patentable over the cited references was not conveyed during the Examiner Interview — see the Examiner Interview Summary Record (PTOL-413) mailed February 23, 2022.
While additional review following receipt of the response received March 7, 2022, did lead to a definitive conclusion that Achilles did not teach a counter that applied to multiple accelerators (in other words, a counter that recorded that a plural amount of accelerators were in use), the claim language upon reflection does not appear to mandate this concept, in view of the recited “at least” language. In other words, the claim, in reciting a count to record a number of SFUs comprising “at least” the SFU that are in use, encompasses the scenario wherein a count records whether “just” the SFU is in use. Achilles appears to teach this scenario, as cited in the prior art rejection above. In other words, while Achilles appears to teach per-accelerator results (see Listing 1 in [0039]), Examiner submits that the claim language does not preclude a per-accelerator result from teaching the relevant limitation, in view of the “at least” language. Therefore, while Achilles does not teach a counter that by itself indicates that two (for example) SFUs are in use, Examiner submits that the claims do not require a counter that by itself indicates that a plurality of SFUs are in use, as explained above. Nevertheless, the Marshall reference has been cited below for the purposes of compact prosecution, which may be relevant to the claim limitation under a narrower interpretation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Marshall et al. (US 6986022 B1) discloses in col. 2, lines 4-10, of a counter located in a memory that stores the number of units of a resource that are free. When a processor accesses the resource the counter is decremented, and when a processor finishes with the resource the counter is incremented. While the counter is at zero, processors simply "busy-wait" until the resource becomes free. Therefore, this reference is relevant to the claimed count.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH E VICARY whose telephone number is (571)270-1314. The examiner can normally be reached Monday to Friday, 9:00 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH E VICARY/Primary Examiner, Art Unit 2182